Title: From Thomas Jefferson to William C. C. Claiborne, 18 July 1803
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            
              Dear Sir
            
            Washington July 18. 03.
          
          I wrote to you yesterday, and in the evening recieved your favor of June 23. as I am just now setting out to Monticello to pass two months there, I am not able to turn to your letters; but as far as my memory can be trusted I think I have not recieved the one in which you say you had applied for my approbation of your paying a visit to Tennisee. if I had, I should certainly have answered it without delay. the government and public property, archives &c. of Louisiana are to be delivered up to us immediately after the exchange of ratifications, which will be between the 17th. & 30th. of October. as this is an operation with the French Commissary and Spanish Governor & Intendant which will require to be conducted with skill & delicacy, I had had it in contemplation to get you to repair thither at the time to transact it, and to hold the place some little time until Congress shall direct what is to be done more particularly. this order can be directed to you at Nashville where it will probably arrive about the 10th. of November, and would require instantaneous departure. this allows not quite 4. months from this time for your journey to Nashville & any other place and to be back at Nashville. I state these facts relating to the public service that you may decide for yourself on your own movements, as I know of no others which ought to controul them. should it be inconvenient for you to undertake the occasional mission to New Orleans, be so good as to inform me immediately, that some other may be thought of. we have supposed that if we order three companies from Fort Adams they will be sufficient to take care of the fortifications &c. Accept my salutations and assurances of esteem & respect.
          
            
              Th: Jefferson
            
          
        